*324Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Baltasaras Romilus appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and agree with the district court’s conclusion that Romilus was not eligible for a sentence reduction because he was found responsible for more than 4.5 kilograms of crack cocaine. Accordingly, we affirm the district court’s order. United States v. Romilus, No. 5:94-cr-00097-F-15 (E.D.N.C. July 13, 2009). We deny Romilus’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.